The opinion of the court was delivered by
Lowrie, C. J. —
We question whether the Roman law on the subject of adoption can furnish us any valuable analogies, to aid us in the interpretation of our law of 4th May 1855; for the civil and religious distinctions between different gentes, and between populus and plebs, had much to do with the form of their law of adoption.
But we do not think it necessary to discuss this question; for we cannot suppose that our law of adoption was intended to change in any respect the law relating to collateral inheritance taxes. It is property devised or descending to children and lineal descendants that is exempt from the tax. If the heirs or devisees are so .in fact, they are exempt; all others are subject to the tax. Giving an adopted son a right to inherit, does not make him a son in fact. And he is so regarded in law, only to give the right to inheiút, and not to change the collateral inheritance tax law. As against that law, he has no higher merit than collateral blood relations of the deceased, and is not at all to be regarded as a son in fact.
Judgment affirmed.